Title: Acct. of the Weather in June [1770]
From: Washington, George
To: 




June 1st. Cloudy & Misty all day. In the Evening a pretty hard shower of Rain.
 


2. Clear & exceeding pleasant—being also Warm & growing.
 



3. Clear & pleasantly warm. The Wind being at So. West & rather fresh in the Afternoon.
 


4. Clear in the forenoon but cloudy & lowering afterwards with the Wind westwardly.
 


5. Lowering Morning & sometimes slight Showers—with the Wind about Southwest.
 


6. Clear and pleasant with the wind Eastwardly, which occasiond towards Night a lowering sky & Cool Air.
 


7. Raining more or less all day & sometimes very hard. Wind Eastwardly but not very cool.
 


8. Cloudy & now and then Misty. In the Evening very hard rain. Wind abt. So. West.
 


9. Very warm with but little Wind & that southwardly. In the Eveng. a little Rain.
 


10. Winds variable in the Afternoon & all Night Rain.
 


11. Raining till 10 Oclock with the Wind at So. Et. Afterwards clear with little or no wind.
 


12. Clear and Cool. Wind Westwardly.
 


13. Wind Southwardly and very warm & sultry—especially in the Afternoon—with appears. of Rain.
 


14. Wind Northwardly, & Cool in the Morning—but warm afterwards.
 


15. Clear, and tolerably pleasant Afternoon somewhat Cool.
 


16. Clear & Pleasant forenoon. Appearances of Rain afterwards but none Fell.
 


17. Cloudy forenoon—but clear afterwards and very warm, wind Eastwardly.
 


18. Calm and clear till the Afternoon then Showers—but very hot.
 



19. Warm and sometimes slight Showers.
 


20. Clear and Warmer in the Afternn.
 


21. Lowering Morning, but clear day and Warm.
 


22. Forenoon clear—Afternoon promising Rain, but none fell. Both very warm.
 


23. Very warm with Clouds and a little Rain at Night.
 


24. Cool & cloudy with a good deal of Rain about Noon. Wind fresh & variable.
 


25. Cool and clear. Wind Northwardly & fresh.
 


26. Clear and not very warm. Wind at So. West.
 


27. Clear and warm with the Wind Southwardly. Some appearances of Rain but none fell.
 


28. Lowering Morning but clear afterwards and Hott.
 


29. Clear and very warm. Wind being southwardly and but little of it.
 


30. Cooler than yesterday. Wind being fresh from the westward.
